                                                                                                                              Case 2:20-cv-02152-RFB-VCF Document 28 Filed 07/21/21 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              tascaa@ballardspahr.com
                                                                                                                         5
                                                                                                                           Attorney for Defendant
                                                                                                                         6 Discover Bank

                                                                                                                         7
                                                                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                                                                         8
                                                                                                                                                         FOR THE DISTRICT OF NEVADA
                                                                                                                         9
                                                                                                                                  DONNA M. FLOWERS;                           CASE NO. 2:20-cv-02152-RFB-VCF
                                                                                                                         10
                                                                                                                                                    Plaintiff,
                                                                                                                         11                                                   STIPULATION AND ORDER TO
                                                                                                                                  v.                                          EXTEND TIME FOR DEFENDANT
                                                                                                                         12                                                   DISCOVER BANK TO RESPOND TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                  DISCOVER BANK;                              PLAINTIFF’S COMPLAINT
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                    Defendant.
                                                                                                                         14                                                   (Seventh Request)
                                                                                                                         15

                                                                                                                         16
                                                                                                                                       Plaintiff Donna M. Flowers (“Plaintiff”) and Defendant Discover Bank
                                                                                                                         17
                                                                                                                              (“Discover”)1 stipulate and agree that Discover has up to and including July 23, 2021
                                                                                                                         18
                                                                                                                              to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to
                                                                                                                         19
                                                                                                                              investigate Plaintiff’s allegations and for Discover to prepare a response.
                                                                                                                         20

                                                                                                                         21
                                                                                                                                                                 [continued on next page]
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27   1 By filing this Stipulation, Discover is not waiving any defense, affirmative or
                                                                                                                         28   otherwise, it may have in this matter.


                                                                                                                              DMWEST #41684753 v1
                                                                                                                              Case 2:20-cv-02152-RFB-VCF Document 28 Filed 07/21/21 Page 2 of 2



                                                                                                                         1           This is the seventh request for an extension and is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3           Dated this 8th of July, 2021.
                                                                                                                         4     BALLARD SPAHR LLP                            MITCHELL D. GLINER, ESQ.
                                                                                                                         5

                                                                                                                         6     By: /s/ Joel E. Tasca                        By: /s/ Mitchell D. Gliner
                                                                                                                               Joel E. Tasca, Esq.                          Mitchell D. Gliner, Esq.
                                                                                                                         7     Nevada Bar No. 14124                         Nevada Bar No. 3419
                                                                                                                               1980 Festival Plaza Drive, Suite 900         3017 W. Charleston Boulevard, #95
                                                                                                                         8     Las Vegas, Nevada 89135                      Las Vegas, Nevada 89102
                                                                                                                         9     Attorney for Defendant                       Attorney for Plaintiff Donna M. Flowers
                                                                                                                               Discover Bank
                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                      ORDER
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                      IT IS SO ORDERED:
                                                                                                                         14

                                                                                                                         15
                                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                         16
                                                                                                                                                                                  7-21-2021
                                                                                                                         17                                           DATED:
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #41684753 v1
